DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Applicant has amended the claims to read around the prior art, filed on 10/6/21.  The newly amended claims are considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 19 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	Claim 19 recites the limitation "the one or more components ".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0131283 Chen et al. 

4.    	Referring to claim 16, Chen et al. teaches a method of claim 15, wherein applying the second package material comprises at least one of screen printing an adhesive material, patterning a layer of an adhesive material, (Figures 1A-L & 2A #200 has adhesive properties and also has a pattern/shape), needle dispensing an adhesive material, or pick-and-placing a pre-fabricated pad of an adhesive material.
5.    	Referring to claim 17, Chen et al. teaches a method of claim 15, further comprising assembling the workpiece prior to applying the second package material, (Figures 1A-L & 2A #200), the assembling comprising: molding the first chip, (Figures 1A-L & 2A #130), and the via structure, (Figures 1A-L & 2A #120), within the first package material, (Figures 1A-L & 2A #140); forming the one or more redistribution layers, (Figures 1A-L & 2A #150), coupled to the 
6.    	Referring to claim 18, Chen et al. teaches a method of claim 15, further comprising forming a through-mold via, (Figures 1A-L & 2A #120), through a thickness of the first package material, (Figures 1A-L & 2A #140), that is over the second side of the via structure, (Figures 1A-L & 2A #120).
7. 	Referring to claim 21, Chen et al. teaches a method of claim 15, further comprising: coating, molding, or spraying a final package material over the second chip, (Figures 1A-L & 2A #530).
8. 	Referring to claim 22, Chen et al. teaches a method of claim 15, further comprising forming the via structure, (Figures 1A-L & 2A #120).
9. 	Referring to claim 23, Chen et al. teaches a method of claim 22, wherein forming the via structure comprises attaching a prefabricated via structure or forming a through mold via, (Figures 1A-L & 2A #120), within the first package material, (Figures 1A-L & 2A #140).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
10.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The prior art teaches a microelectronic device package assembly, comprising: a first chip comprising a first integrated circuit (IC); a via structure adjacent to the first chip; a first package material between a sidewall of the first chip and a sidewall of the via structure; one or more redistribution layers electrically coupled to a first side of the first chip and to a first side of the via structure; a second chip comprising a second IC, wherein the second chip is over a second side of the first chip, opposite the first side, and wherein the second chip is electrically coupled to a second side of the via structure through a plurality of interconnects comprising solder features; and a second package material between at least a portion of the first chip and at least a portion of the second chip, wherein the second package material is in contact with the second chip, but is silent with respect to the above teachings in combination with the second package material is in contact with the second chip and absent from between the solder features.
13.	The prior art teaches a packaged microelectronic device, comprising: a microprocessor chip, wherein a first side of the microprocessor chip is electrically coupled to one or more redistribution layers of a package; a via structure adjacent to the microprocessor chip, wherein a first side of the via structure is electrically coupled to the one or more redistribution layers; a first package material between a sidewall of the microprocessor chip and a sidewall of the via structure; a memory chip over a second side of the microprocessor chip, over a second side of the via structure, and electrically coupled to the second side of the via structure through a plurality of interconnects comprising solder features; and a second package material between the 
14.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-3 and 6-14 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.